Case 3:17-cv-00072-NKM-JCH Document 781 Filed 06/25/20 Page 1 of 1 Pageid#: 11468



    From:           CommanderBurt
    To:             VAWD HOPPE ECF
    Cc:             Jek318@gmail.com; Alexandra Conlon; alevine@cooley.com; brottenborn@woodsrogers.com;
                    bryan@bjoneslegal.com; Christopher Greene; dcampbell@dhdglaw.com; dinuccilaw@outlook.com;
                    dmills@cooley.com; dylunsford@prodigy.net; Emily Cole; edward@rebrooklaw.com; Gabrielle E. Tenzer;
                    isuecrooks@comcast.net; Julie Fink; jgravatt@dhdglaw.com; Jonathan R. Kay; Joshua Matz;
                    john@poindexterhill.com; jsiegel@cooley.com; kdunn@bsfllp.com; pbowman@bsfllp.com; rcahill@cooley.com;
                    Roberta Kaplan; Seguin L. Strohmeier; wisaacson@bsfllp.com; Yotam Barkai;
                    matthew.w.heimbach@gmail.com; eli.f.mosley@gmail.com; deplorabletruth@gmail.com
    Subject:        Questions for the Courts
    Date:           Thursday, June 25, 2020 3:45:27 AM


   Judge Hoppe,

      Yesterday I was forwarded a copy of a court order that you signed in the Sine's vs. Kessler
   lawsuit. To date, I have not received one single certified letter or any documentation served
   via a process server. The only exception to this is the court order (via email) from Mr.
   Rebrook back in December ordering me to give a deposition and again now from his assistant
   (Acacia Dietz) for the most recent order. I am 100% positive in my deposition conducted by Miss
   Phillips that I was asked to give my full name and home address for the record. I fulfilled my legal
   obligation back in December to the Courts to give the eight hour deposition with no legal
   opportunity to object to it in any way, successfully.

   Now I'm being told that the window to object to the most recent motions to compel filed by
   Plaintiff's has passed and yet again, I was never notified one time of anything until the order
   was signed. My question is how am I supposed to respond to a case that took place in a city
   I've never been to in my life, with a process I am not receiving any legal documentation for
   (minus the emailed court orders) and no council to advise me on how to proceed? I have read
   in the Court orders that Mr. Rebrook is the attorney for the NSM, but I've had absolutely no
   contact with Mr. Rebrook since December 2019 nor have I ever once retained him to represent
   me. Since from what I've read in the Court order states that I am required to answer for the
   NSM Michigan and the Plaintiff's are demanding all my personal electronic devices, do I have
   any rights in this case?

   I apologize in advance if the distribution list has an inaccuracies, but I was advised that any
   emails to you had to be addressed to everyone involved in the case. Since I had no
   documentation on how to contact anyone, I was forced to reach out to Acacia Dietz for the
   information.


   Respectfully,

   Burt Colucci
   The National Socialist Movement Corporation




   Sent with ProtonMail Secure Email.
